Exhibit 10.1

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of October 20, 2005

 

Southwest Casino and Hotel Corp., a Minnesota corporation (the “Borrower”), and
Crown Bank, a Minnesota state banking corporation (the “Lender”), hereby agree
as follows:

 

ARTICLE I.

 

Definitions

 

Section 1.1.            Definitions.  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

(a)           the terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular; and

 

(b)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP.

 

“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including without limitation the aggregate unpaid obligations of customers
and other account debtors to the Borrower arising out of the sale or lease of
goods or rendition of services by the Borrower on an open account or deferred
payment basis.

 

“Advance” has the meaning given in Section 2.1.

 

“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with any Borrower or any of the Guarantors, including (without
limitation) any Subsidiary of any Borrower or any of the Guarantors.  For
purposes of this definition, “control,” when used with respect to any specified
Person, means direct or indirect ownership of ten percent (10%) or more of any
class of voting stock of the controlled Person, or the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Revolving Credit and Term Loan Agreement, as amended,
supplemented or restated from time to time.

 

“Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in Minneapolis, Minnesota.

 

“Capital Expenditures” means, at any date of determination, any expenditure of
money for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

 

“Casino Management Agreement” means, the Third Amended and Restated Gaming
Management Agreement dated June 16, 1995 by and between the Borrower and

 

--------------------------------------------------------------------------------


 

the Cheyenne and Arapaho Tribes of Oklahoma, a federally recognized Indian
tribe, as amended from time to time.

 

“Collateral” means all of the Borrower’s assets including, without limitation,
all of the Borrower’s accounts, chattel paper (including, without limitation,
electronic chattel paper and tangible chattel paper), deposit accounts,
documents, Equipment, General Intangibles, goods, instruments, Inventory,
Investment Property, letter-of-credit rights, letters of credit, patents, patent
rights, copyrights, trademarks, trade names, goodwill, royalty rights, franchise
rights, license rights, software, payment intangibles, and Receivables; together
with (i) all substitutions and replacements for and products of any of the
foregoing; (ii) proceeds of any and all of the foregoing; (iii) in the case of
all tangible goods, all accessions; (iv) all accessories, attachments, parts,
equipment and repairs now or hereafter attached or affixed to or used in
connection with any tangible goods; (v) all warehouse receipts, bills of lading
and other documents of title now or hereafter covering such goods; (vi) all
collateral subject to the lien of any Security Document; (vii) any money, or
other assets of the Borrower, that now or hereafter come into the possession,
custody or control of the Lender; (viii) all supporting obligations; and
(ix) all rights.

 

“Commitment” means the Lender’s commitment to make Advances and make the Term
Loan to or for the Borrower’s account pursuant to Article II.

 

“Corporate Guarantor” means Southwest Casino Corporation, a Nevada corporation.

 

“Corporate Guarantor Security Agreement” means the Third Party Security
Agreement of even date herewith executed by the Corporate Guarantor in favor of
the Lender, as the same may hereafter be amended, supplemented, or restated from
time to time.

 

“Corporate Guarantor Stock Pledge Agreement” means the Stock Pledge Agreement of
even date herewith executed by the Corporate Guarantor in favor of the Lender
pursuant to which the Corporate Guarantor has granted the Lender a security
interest in the stock of the Borrower owned by the Corporate Guarantor, as the
same may hereafter be amended, supplemented or restated from time to time.

 

“Corporate Guaranty” means the Corporate Guaranty of even date herewith executed
by the Corporate Guarantor in favor of the Lender, as the same may hereafter be
amended, supplements, or restated from time to time.

 

“Debt” of any Person means all items of indebtedness or liability which in
accordance with GAAP would be included in determining total liabilities as shown
on the liabilities side of a balance sheet of that Person as at the date as of
which Debt is to be determined.  For purposes of determining a Person’s
aggregate Debt at any time, “Debt” shall also include the aggregate payments
required to be made by such Person at any time under any lease that is
considered a capitalized lease under GAAP.

 

2

--------------------------------------------------------------------------------


 

“Default” means an event that with the giving of notice or the passage of time
or both would constitute an Event of Default.

 

“Default Period” means any period of time beginning on the day on which an Event
of Default has occurred and ending on the date the Lender notifies the Borrower
in writing that such Event of Default has been cured or waived.

 

“Default Rate” means an annual rate equal to three percent (3.00%) over the
Floating Rate, which rate shall change when and as the Floating Rate changes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Environmental Laws” has the meaning specified in Section 4.12.

 

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically (without limitation) the goods described in
any equipment schedule or list herewith or hereafter furnished to the Lender by
the Borrower.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“Floating Rate” means an annual rate equal to one percent (1.00%) in excess of
the Prime Rate of Interest, as the same changes from time to time, with such
rate to be adjusted on and effective as of the same day the Prime Rate of
Interest changes.

 

“Funding Date” has the meaning given in Section 2.1.

 

“GAAP” means generally accepted accounting principles at the time in the United
States.

 

“General Intangibles” means all of the Borrower’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
(without limitation) all present and future patents, patent applications,
copyrights, trademarks, trade names, trade secrets, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Borrower’s name, and the goodwill of the Borrower’s business.

 

“Guarantors” means collectively, the Personal Guarantors, the Trust Guarantor
and the Corporate Guarantor.

 

“Hazardous Substances” has the meaning given in Section 4.12.

 

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, finished goods, raw materials, spare parts or components, supplies or
materials, whether

 

3

--------------------------------------------------------------------------------


 

acquired, held or furnished for sale, for lease or under service contracts or
for manufacture or processing, and wherever located.

 

“Investment Property” means all of the Borrower’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents and any
other document from time to time executed in connection herewith or related
hereto, as the same may be amended, supplemented or restated from time to time.

 

“Material Adverse Effect” means any of the following:

 

(i)            a material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower or any Guarantor;

 

(ii)           a material adverse effect on the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents;

 

(iii)          a material adverse effect on the ability of the Lender to enforce
the Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any lien securing payment or performance of the Obligations; or

 

(iv)          any claim against the Borrower or the Corporate Guarantor which if
determined adversely to the Borrower or such Guarantor would cause the Borrower
or such Guarantor to be liable to pay an amount exceeding $50,000 or would be an
event described in clauses (i), (ii) and (iii) above.

 

“Maturity Date” means April 30, 2007, unless the same is extended pursuant to
Section 2.14 in which case it shall mean the date established pursuant to
Section 2.14.

 

“Maximum Line” means $450,000, unless said amount is reduced pursuant to
Section 2.7, in which event it means the amount to which said amount is reduced.

 

“Membership Interest Pledge Agreements” means, collectively, the North Metro
Membership Interest Pledge Agreement and the Subsidiary Membership Interest
Pledge Agreement.

 

“MRC Statement” means the letter dated October 19, 2005 issued by the Minnesota
Racing Commission pursuant to which the Minnesota Racing Commission states and
confirms that its approval of the pledge of the membership interest of North
Metro owned by the Borrower to the Lender pursuant to the Membership Interest
Pledge

 

4

--------------------------------------------------------------------------------


 

Agreement executed by the Borrower with respect to the membership interest owned
by the Borrower in North Metro is not required.

 

“MTR Gaming” means MTR Gaming Group, Inc., a Delaware corporation

 

“MTR-Harness” means collectively, MTR-Harness, Inc., a Minnesota corporation.

 

“MTR-Harness Consent” means the Consent to Pledge dated October 20, 2005 issued
by MTR-Harness and MTR Gaming pursuant to which MTR-Harness and MTR Gaming
consent to the pledge of the membership interest of North Metro owned by the
Borrower to the Lender pursuant to the Membership Interest Pledge Agreement
executed by the Borrower with respect to the membership interest owned by the
Borrower in North Metro.

 

“North Metro” means North Metro Harness Initiative, LLC, a Minnesota limited
liability company.

 

“North Metro Member Control Agreement” means the Member Control Agreement of
North Metro Harness Initiative, LLC, a Minnesota limited liability company dated
June 8, 2004 and executed by the Borrower and MTR-Harness.

 

“North Metro Membership Pledge Agreement” means the Membership Interest Pledge
Agreement of even date herewith executed by the Borrower in favor of the Lender
pursuant to which the Borrower has pledged to the Lender the membership interest
owned by the Borrower and North Metro, as the same may hereafter be amended,
supplemented or restated from time to time.

 

“Notes” means, collectively, the Revolving Note and the Term Note.

 

“Obligations” means the Notes and each and every other debt, liability and
obligation of every type and description which the Borrower may now or at any
time hereafter owe to the Lender, whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it arises in a transaction
involving the Lender, alone or in a transaction involving other creditors of the
Borrower, and whether it is direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, and including specifically, but not limited to,
all indebtedness of the Borrower arising under this Agreement, the Notes, the
Entity Guaranties, or any other loan or credit agreement between the Borrower
and the Lender, whether now in effect or hereafter entered into.

 

“Permitted Liens” has the meaning given in Section 6.1.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

5

--------------------------------------------------------------------------------


 

“Personal Guaranties” means, collectively, the Personal Guaranties of even date
herewith executed by the Personal Guarantors in favor of the Lender, as the same
may hereafter be amended, supplemented or restated from time to time.

 

“Personal Guarantors” means, collectively, the individuals stated on the
signature pages to the Personal Guaranties.

 

“Plan” means an employee benefit plan or other plan maintained for the
Borrower’s employees and covered by Title IV of ERISA.

 

“Premises” means all premises where the Borrower conducts its business and has
any rights of possession, including without limitation the premises described in
Exhibit D attached hereto.

 

“Prime Rate of Interest” means the prime rate of interest ( or equivalent
successor rate published in the Midwest edition of the Wall Street Journal as a
basis for determining the rate of interest on commercial borrowing, whether or
not the Lender makes loans to other borrowers at, above or below said rate.

 

“Receivables” means each and every right of the Borrower to the payment of
money, whether such right to payment now exists or hereafter arises, whether
such right to payment arises out of a sale, lease or other disposition of goods
or other property, out of a rendering of services, out of a loan, out of the
overpayment of taxes or other liabilities, or otherwise arises under any
contract or agreement, whether such right to payment is created, generated or
earned by the Borrower or by some other person who subsequently transfers such
person’s interest to the Borrower, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which the Borrower may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any property of such account debtor or other obligor; all including
but not limited to all present and future accounts, contract rights, loans and
obligations receivable, chattel papers, bonds, notes and other debt instruments,
tax refunds and rights to payment in the nature of general intangibles.

 

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

 

“Revolving Credit Facility” means the revolving credit facility being made
available to the Borrower by the Lender pursuant to Article II.

 

“Revolving Note” means the Revolving Note of even date herewith executed by the
Borrower and payable to the order of the Lender in the original principal amount
of $450,000, which note is in substantially the form of Exhibit A hereto, and
any note or notes issued in substitution therefor, as any of the same may
hereafter be amended, supplemented or restated from time to time.

 

6

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement of even date herewith executed
by the Borrower in favor of the Lender and encumbering the Collateral, as the
same may hereafter be amended, supplemented or restated from time to time.

 

“Security Documents” means any document delivered to the Lender from time to
time to secure or guarantee the Obligations including, without limitation, the
Personal Guaranties, the Corporate Guaranty, the Trust Guaranty, the Membership
Interest Pledge Agreements, the Stock Pledge Agreement, the Corporate Guarantor
Security Agreement, the Corporate Guarantor Stock Pledge Agreement and the
Security Agreement, as the same may hereafter be amended, supplemented or
restated from time to time.

 

“Security Interest” means the security interests and/or liens granted by the
Borrower to the Lender pursuant to the Security Documents.

 

“Stock Pledge Agreement” means the Stock Pledge Agreement of even date herewith
executed by the Borrower in favor of the Lender pursuant to which the Borrower
has pledged the stock owned by the Borrower in Southwest Entertainment, Inc. to
the Lender as collateral, as the same may hereafter be amended, supplemented or
restated from time to time.

 

“Subordinated Debt” means, at any date of determination, the aggregate
outstanding principal balance of liabilities appearing on the Borrower’s balance
sheet at such date which is subordinated in right of payment to the Obligations
on terms acceptable to the Lender in its discretion.

 

“Subsidiary” means any corporation or limited liability company of which more
than fifty percent (50%) of the outstanding shares of capital stock or
membership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or governors, as the case may be of
such corporation or limited liability company, as the case may be, irrespective
of whether or not at the time stock or membership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by the Borrower, by
the Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

“Subsidiary Membership Interest Pledge Agreement” means the Membership Interest
Pledge Agreement of even date herewith executed by the Borrower in favor of the
Lender pursuant to which the Borrower has pledged to the Lender the membership
interest owned by the Borrower and Gold Rush I, LLC, Southwest Casino Deadwood,
LLC, and SW Missouri, LLC, as the same may hereafter be amended, supplemented or
restated from time to time.

 

“Term Loan” has the meaning given in Section 2.2.

 

“Term Note” means the Term Note of even date herewith executed by the Borrower
and payable to the order of the Lender in the original principal amount of
$2,500,000 which note is in substantially the form of Exhibit B hereto, and any
note or

 

7

--------------------------------------------------------------------------------


 

notes issued in substitution therefor, as the same may hereafter be amended,
supplemented or restated from time to time.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Revolving Credit Facility, or (iii) the date the
Lender demands payment of the Obligations after an Event of Default pursuant to
Section 7.2.

 

“Trust Guarantor” means the trust stated on the signature pages to the Trust
Guaranty.

 

“Trust Guaranty” means the Trust Guaranty of even date herewith executed by the
Trust Guarantor in favor of the Lender, as the same may hereafter be amended,
supplemented or restated from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state designated in Section 8.13 as the state whose laws shall govern this
Agreement, or in any other state whose laws are held to govern this Agreement or
any portion hereof.

 

Section 1.2.            Cross References.  All references in this Agreement to
Articles, Sections and subsections, shall be to Articles, Sections and
subsections of this Agreement unless otherwise explicitly specified.

 

ARTICLE II.

 

Amount and Terms of the Revolving Credit Facility and Term Loan

 

Section 2.1.            Advances.  The Lender agrees, on the terms and subject
to the conditions herein set forth, to make advances to the Borrower as
specified by the Borrower (each an “Advance” and collectively, the “Advances”)
from time to time from the date all of the conditions set forth in Section 3.1
are satisfied (the “Funding Date”) to the Termination Date, on the terms and
subject to the conditions herein set forth.  All Advances shall be in a minimum
amount of $5,000.00.  The Lender shall have no obligation to make an Advance to
the Borrower if, after giving effect to such requested Advance, the sum of the
outstanding and unpaid Advances to the Borrower under this Section or otherwise
would exceed the original principal amount of the Revolving Note.  The
Borrower’s obligation to pay the Advances shall be evidenced by the Revolving
Note and shall be secured by the Collateral.  Within the limits set forth in
this Section, the Borrower may borrow, prepay pursuant to Section 2.7 and
reborrow.  The Borrower agrees to comply with the following procedures in
requesting Advances under this Section:

 

(a)           The Borrower shall make each request for an Advance to the Lender
before 11:00 a.m. (Minneapolis time) of the day of the requested Advance. 
Requests may be made in writing, by facsimile or by telephone, specifying the
date of the requested Advance and the amount thereof.  Each request shall be by
(i) any officer of the Borrower; or (ii) any person designated as the Borrower’s
agent by any officer of the Borrower in a writing delivered to the Lender; or
(iii) any person whom the Lender reasonably believes to be an officer of the
Borrower or such a designated agent.

 

8

--------------------------------------------------------------------------------


 

(b)           Upon fulfillment of the applicable conditions set forth in
Article III, the Lender shall disburse the proceeds of the requested Advance by
crediting the same to any Borrower’s demand deposit account maintained at the
Lender as specified by the Borrower unless the Lender and the Borrower shall
agree in writing to another manner of disbursement.  Upon the Lender’s request,
the Borrower shall promptly confirm each telephonic request for an Advance by
executing and delivering an appropriate confirmation certificate to the Lender. 
The Borrower shall repay all Advances even if the Lender does not receive such
confirmation and even if the person requesting an Advance was not in fact
authorized to do so.  Any request for an Advance, whether written or telephonic,
shall be deemed to be a representation by the Borrower that the conditions set
forth in Section 3.2 have been satisfied as of the time of the request.

 

Section 2.2.            Term Loan.  The Lender agrees, on the terms and subject
to the conditions hereinafter set forth, to make the term loan to the Borrower
in an amount equal to $2,500,000 respectively (the “Term Loan”).  The Term Loan
shall be evidenced by and repayable with interest in accordance with the Term
Note and secured by the Collateral.

 

Section 2.3.            Interest; Default Interest; Participations; Usury. 
Interest accruing on the Notes shall be due and payable in arrears on the first
day of each month.

 

(a)           Notes.  Except as set forth in subsections (b) and (d) below, the
outstanding principal balance of the Notes shall bear interest at the Floating
Rate.  Notwithstanding anything to the contrary contained herein or in the
Notes, the interest rate on the Notes will not be less than seven and one-half
percent (7.50%) per annum.  The Lender’s internal records of applicable interest
rates shall be determinative in the absence of manifest error.

 

(b)           Default Interest Rate.  At any time during any Default Period, in
the Lender’s sole discretion and without waiving any of its other rights and
remedies, the principal amount outstanding from time to time on the Notes shall
bear interest at the Default Rate, effective for any portion of that Default
Period designated by the Lender from time to time during that Default Period.

 

(c)           Participations.  If any Person shall acquire a participation in
the Advances or the Term Loan under this Agreement, the Borrower shall be
obligated to the Lender to pay the full amount of all interest calculated under,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than the Floating Rate, or otherwise elects to
accept less than its prorata share of such fees, charges and other amounts due
under this Agreement.

 

(d)           Usury.  In any event no rate change shall be put into effect which
would result in a rate greater than the highest rate permitted by law. 
Notwithstanding anything to the contrary contained in any Loan Document, all
agreements which either now are or which shall become agreements between the
Borrower and the Lender are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits

 

9

--------------------------------------------------------------------------------


 

imposed by any applicable usury laws.  If any payments in the nature of
interest, additional interest and other charges made under any Loan Document are
held to be in excess of the limits imposed by any applicable usury laws, it is
agreed that any such amount held to be in excess shall be considered payment of
principal hereunder, and the indebtedness evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrower and the Lender.  This provision shall never be superseded or waived and
shall control every other provision of the Loan Documents and all agreements
between the Borrower and the Lender, or their successors and assigns.

 

Section 2.4.            Fees.

 

(a)           Origination Fee.  The Borrower hereby agrees to pay the Lender a
fully earned and non-refundable origination fee of $25,000.00, due and payable
upon the execution of this Agreement.

 

(b)           Audit Fees. The Borrower hereby agrees to pay the Lender, on
demand, audit fees in connection with audits or inspections conducted by the
Lender of any Collateral or the Borrower’s operations or business, at the rates
established from time to time by the Lender as its audit fees together with all
actual out-of-pocket costs and expenses incurred in conducting such audits or
inspections.  The Borrower shall at all times reimburse the Lender for all costs
and expenses.

 

Section 2.5.            Computation of Interest and Fees; When Interest Due and
Payable.  Interest accruing on the outstanding principal balance of the Notes
and fees hereunder outstanding from time to time shall be computed on the basis
of actual number of days elapsed in a year of 360 days.  Interest shall be
payable in arrears on the first day of each calendar month and on the
Termination Date.

 

Section 2.6.            Capital Adequacy; Increased Costs and Reduced Return. 
If any Related Lender determines at any time that its Return has been reduced as
a result of any Rule Change, such Related Lender may require the Borrower to pay
it the amount necessary to restore its Return to what it would have been had
there been no Rule Change.  For purposes of this Section:

 

(a)           “Capital Adequacy Rule” means any law, rule, regulation,
guideline, directive, requirement or request regarding capital adequacy, or the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency, whether or not having the force of
law, that applies to any Related Lender.  Such rules include rules requiring
financial institutions to maintain total capital in amounts based upon
percentages of outstanding loans, binding loan commitments and letters of
credit.

 

(b)           “Return”, for any period, means the return as determined by such
Related Lender on the Advances based upon its total capital requirements and a
reasonable attribution formula that takes account of the Capital Adequacy
Rules then in effect.

 

10

--------------------------------------------------------------------------------


 

Return may be calculated for each calendar quarter and for the shorter period
between the end of a calendar quarter and the date of termination in whole of
this Agreement.

 

(c)           “Rule Change” means any change in any Capital Adequacy
Rule occurring after the date of this Agreement, but the term does not include
any changes in applicable requirements that at the closing date are scheduled to
take place under the existing Capital Adequacy Rules or any increases in the
capital that any Related Lender is required to maintain to the extent that the
increases are required due to a regulatory authority’s assessment of the
financial condition of such Related Lender.

 

(d)           “Related Lender” includes (but is not limited to) the Lender, any
parent corporation of the Lender and any assignee of any interest of the Lender
hereunder and any participant in the loans made hereunder.

 

Certificates of any Related Lender sent to the Borrower from time to time
claiming compensation under this Section, stating the reason therefor and
setting forth in reasonable detail the calculation of the additional amount or
amounts to be paid to the Related Lender hereunder to restore its Return shall
be conclusive absent manifest error.  In determining such amounts, the Related
Lender may use any reasonable averaging and attribution methods.

 

Section 2.7.            Voluntary Prepayment; Reduction of the Maximum Line;
Termination of the Revolving Credit Facility by the Borrower.  Except as
otherwise provided herein, the Borrower may prepay the Advances in whole at any
time or from time to time in part.  The Borrower may prepay the Term Note,
terminate the Revolving Credit Facility or reduce the Maximum Line at any time
if it gives the Lender at least 30 days’ prior written notice.  Any prepayment
of the Term Note or reduction in the Maximum Line must be in an amount not less
than $5,000.00 or an integral multiple thereof.  If the Borrower reduces the
Maximum Line to zero or terminates the Revolving Credit Facility, all
Obligations shall be immediately due and payable.  Any partial prepayments of
the Term Note shall be applied to principal payments due and owing in inverse
order of their maturities.  Upon termination of the Revolving Credit Facility
and payment and performance of all Obligations, the Lender shall release or
terminate the Security Interest and the Security Documents to which the Borrower
is entitled by law.

 

Section 2.8.            [Intentionally Omitted.]

 

Section 2.9.            Mandatory Prepayment.  The Obligations are subject to
mandatory prepayment in an amount equal to any dividends or distributions to
which the Lender is entitled pursuant to the terms of the Membership Interest
Pledge Agreements.  Any payment received under this Section or under
Section 2.10 at a time when no Default Period exists shall be applied to the
Obligations, in such order and in such amounts as the Borrower, in its
discretion, may from time to time determine.  Any payment received under this
Section or under Section 2.10 during any Default Period may be applied to the
Obligations, in such order and in such amounts as the Lender, in its discretion,
may from time to time determine.

 

Section 2.10.          Payment.  Notwithstanding anything to the contrary
contained herein or in the Notes, the Borrower shall make payments of interest
on and principal of the Notes and all payment to the Lender with respect to the
payment of other fees, costs and

 

11

--------------------------------------------------------------------------------


 

expenses payable under any of the Loan Documents in immediately available funds
to the Lender at its address set forth herein without setoff or counterclaim. 
The Borrower authorizes the Lender to charge from time to time against the
Borrower’s account with the Lender any such payments when due and the Lender
will use its reasonable efforts to notify the Borrower of such charges. 
Notwithstanding anything to the contrary in Section 2.1, the Borrower hereby
authorizes the Lender, in its discretion at any time or from time to time
without the Borrower’s request and even if the conditions set forth in
Section 3.2 would not be satisfied, to make an Advance in an amount equal to the
portion of the Obligations from time to time due and payable and unpaid for a
period of time greater than five (5) days.

 

Section 2.11.          Payment on Non-Banking Days.  Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Banking Day,
such payment may be made on the next succeeding Banking Day, and such extension
of time shall in such case be included in the computation of interest on the
Advances, the Term Loan or the fees hereunder, as the case may be.

 

Section 2.12.          Use of Proceeds.  The Borrower shall use the proceeds of
the Revolving Note to refinance certain existing indebtedness of the Borrower
and for ordinary working capital purposes.  The Borrower shall use the proceeds
of the Term Note to make capital contributions to North Metro and for ordinary
working capital purposes.

 

Section 2.13.          Liability Records.  The Lender may maintain from time to
time, at its discretion, liability records as to the Obligations.  All entries
made on any such record shall be presumed correct until the Borrower establishes
the contrary.  Upon the Lender’s demand, the Borrower will admit and certify in
writing the exact principal balance of the Obligations that the Borrower then
asserts to be outstanding.  Any billing statement or accounting rendered by the
Lender shall be conclusive and fully binding on the Borrower unless the Borrower
gives the Lender specific written notice of exception within thirty (30) days
after receipt.

 

Section 2.14.          Extension of Maturity Date.  The Casino Management
Agreement as in effect as of the date of this Agreement, expires on May 19,
2007.  In the event the Borrower is able to negotiate an extension of the Casino
Management Agreement so that the Casino Management Agreement continues on terms
and conditions reasonably acceptable to the Lender until at least June 30, 2008,
and so long as no Default Period has occurred and is continuing, the Lender
will, upon the written request of the Borrower, extend the Maturity Date to
May 31, 2008, so long as the Borrower and the Guarantors execute any and all
documents required by the Lender as a condition to such extension of the
Maturity Date, and otherwise comply with any and all other conditions precedent
established by the Lender as a condition to such extension of the Maturity Date,
so long as such documents and conditions are reasonably consistent with the
documents required and the conditions established by the Lender in connection
with this Agreement, the Loan Documents and the Loan contemplated hereby.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III.

 

Conditions of Lending

 

Section 3.1.            Conditions Precedent to the Initial Advance and the Term
Loan.  The Lender’s obligation to make the initial Advance and the Term Loan
shall be subject to the condition precedent that the Lender shall have received
all of the following, each in form and substance satisfactory to the Lender:

 

(a)           This Agreement, properly executed by the Borrower.

 

(b)           The Notes, properly executed by the Borrower.

 

(c)           The other Loan Documents, properly executed by the parties
thereto.

 

(d)           The original stock certificate or certificates evidencing all of
the stock of the Borrower owned by the Corporate Guarantor, together with a
stock power or stock powers with respect thereto, duly executed by the Corporate
Guarantor.

 

(e)           The original stock certificate or certificates evidencing all of
the stock of Southwest Entertainment, Inc. owned by the Borrower, together with
a stock power or stock powers with respect thereto, duly executed by the
Borrower.

 

(f)            The MRC Statement, properly executed by the Minnesota Racing
Commission.

 

(g)           The MTR-Harness Consent, properly executed by MTR-Harness.

 

(h)           Current searches of appropriate filing offices showing that (i) no
state or federal tax liens have been filed and remain in effect against the
Borrower, (ii) no financing statements or assignments of patents, trademarks or
copyrights have been filed and remain in effect against the Borrower except
those financing statements and assignments of patents, trademarks or copyrights
relating to Permitted Liens or to liens held by Persons who have agreed in
writing that upon receipt of proceeds of the Notes, they will deliver UCC
releases and/or terminations and releases of such assignments of patents,
trademarks or copyrights satisfactory to the Lender, and (iii) the Lender has
duly filed all financing statements necessary to perfect the Security Interest,
to the extent the Security Interest is capable of being perfected by filing.

 

(i)            A certificate of an officer of the Borrower certifying as to
(i) the resolutions of the Borrower’s directors and, if required, shareholders
authorizing the execution, delivery and performance of the Loan Documents,
(ii) the Borrower’s articles of incorporation and bylaws, and (iii) the
signatures of the Borrower’s officers or agents authorized to execute and
deliver the Loan Documents, and other instruments, agreements and certificates,
including Advance requests, on the Borrower’s behalf.

 

(j)            A certificate of an officer of the Corporate Guarantor,
certifying as to (i) the resolutions of the Corporate Guarantor’s directors of,
and, if required, shareholders

 

13

--------------------------------------------------------------------------------


 

of each such entity, authorizing the execution, delivery and performance of the
Loan Documents executed by the Corporate Guarantor, (ii) the Corporate
Guarantor’s articles of incorporation and bylaws, and (iii) the signatures of
the Corporate Guarantor’s officers or agents authorized to execute and deliver
the Loan Documents executed by the Corporate Guarantor on the Corporate
Guarantor’s behalf.

 

(k)           Current certificates issued by the Secretary of State of Minnesota
certifying that the Borrower and the Corporate Guarantor are in compliance with
all applicable organizational and/or registration requirements of the State of
Minnesota.

 

(l)            Evidence that the Borrower and the Corporate Guarantor are duly
licensed or qualified to transact business in all jurisdictions where the
failure to be so licensed would have a Material Adverse Effect on the Borrower
or the Corporate Guarantor, as the case may be.

 

(m)          A certified copy of the Trust Agreement for the Trust.

 

(n)           A certificate of a trustee of the Trust certifying as to:  (i) the
resolutions of the Trustees of the Trust authorizing the execution, delivery,
and performance of the Trust Guaranty, (ii) the Trust Agreement, and
(iii) signatures of the trustees of the Trust authorized to execute the Trust
Guaranty on the Trust’s behalf.

 

(o)           A certified copy of the Member Control Agreement for North Metro.

 

(p)           A certified copy of the Casino Management Agreement.

 

(q)           Payoff letter(s) from all appropriate lenders.

 

(r)            An opinion of counsel to the Borrower and the Trust addressed to
the Lender.

 

(s)           Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in the Lender’s favor
and with all liability insurance naming the Lender as an additional insured.

 

(t)            Financial statements for each Borrower and each Guarantor.

 

(u)           Projected balance sheets, statements of cash flow and income
statements for the remainder of the Borrower’s current fiscal year, each in
reasonable detail, representing the Borrower’s good faith projections and
certified by the Borrower’s chief financial officer as being the most accurate
projections available and identical to the projections used by the Borrower for
internal planning purposes, together with such supporting schedules and
information as the Lender may in its discretion require.

 

(v)           Evidence that the Borrower has established all of its operating
accounts at the Lender.

 

14

--------------------------------------------------------------------------------


 

(w)          Payment of the fees and commissions due through the date of the
initial Advance under Section 2.4 and expenses incurred by the Lender through
such date and required to be paid by the Borrower under Section 8.6, including
all legal expenses incurred through the date of this Agreement.

 

(x)            Such other documents as the Lender may reasonably require.

 

Section 3.2.            Conditions Precedent to All Advances.  The Lender’s
obligation to make each Advance shall be subject to the further conditions
precedent that on such date:

 

(a)           the representations and warranties contained in Article IV are
correct on and as of the date of such Advance as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date; and

 

(b)           no event has occurred and is continuing, or would result from such
Advance, which constitutes a Default or an Event of Default.

 

(c)           The Borrower shall have delivered to the Lender the Borrowing Base
Certificate required in connection with such Advances as set forth in
Section 5.1(d).

 

ARTICLE IV.

 

Representations and Warranties

 

The Borrower represents and warrants to the Lender as follows:

 

Section 4.1.            Existence and Power; Name; Chief Executive Office;
Organizational Identification Number.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota and is duly licensed or qualified to transact business in all
jurisdictions where the failure to be so licensed or qualified would have a
Material Adverse Effect on the Borrower.  The Borrower has all requisite power
and authority, as a corporation or otherwise, to conduct its business, to own
its properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents to which it is a party.  During its existence, the
Borrower has done business solely under the names set forth in Schedule 4.1. 
The Borrower’s chief executive office and principal place of business is located
at the address set forth in Schedule 4.1, and all of the Borrower’s records
relating to its business or the Collateral are kept at that location.  The
Borrower’s organizational identification number is 7I-208 and tax identification
number is 41-1721968.

 

Section 4.2.            Authorization of Borrowing; No Conflict as to Law or
Agreements.  The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowings from time to time hereunder have been duly
authorized by all necessary company action and do not and will not (i) require
any consent or approval of the Borrower’s stockholders; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof and which
would not have a Material Adverse Effect; (iii) violate any

 

15

--------------------------------------------------------------------------------


 

provision of any law, rule or regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower or of the Borrower’s articles of incorporation or bylaws;
(iv) result in a material breach of or constitute a default under any indenture
or loan or credit agreement or any other material agreement, lease or instrument
to which the Borrower is a party or by which it or its properties may be bound
or affected; or (v) result in, or require, the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature (other than the Security Interest) upon or with
respect to any of the properties now owned or hereafter acquired by the
Borrower.

 

Section 4.3.            Legal Agreements.  This Agreement constitutes and, upon
due execution by the Borrower, the other Loan Documents will constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms (subject, as to
enforceability, to limitations resulting from bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally).

 

Section 4.4.            Subsidiaries.  Except as set forth in Schedule 4.4, the
Borrower has no Subsidiaries.

 

Section 4.5.            Financial Condition; No Adverse Change.  The Borrower
has heretofore furnished to the Lender its audited financial statements for its
fiscal year ending December 31, 2004 and its unaudited financial statements for
the fiscal year to date period ended June 30, 2005 and those statements fairly
present the Borrower’s financial condition on the dates thereof and the results
of its operations and cash flows for the periods then ended and were prepared in
accordance with GAAP.  Since the date of the most recent financial statements,
and except for the “Pending Litigation” as defined in Section 4.6, there has
been no material adverse change in the Borrower’s business, properties or
condition (financial or otherwise) which would have a Material Adverse Effect on
the Borrower.

 

Section 4.6.            Litigation.  Except as set forth on Schedule 4.6, (the
“Pending Litigation”), there are no actions, suits or proceedings pending or, to
the Borrower’s knowledge, threatened against or affecting the Borrower, any of
its Affiliates or, to the best of the Borrower’s knowledge, any of the
Guarantors, or the properties of the Borrower, any of its Affiliates or, to the
best of the Borrower’s knowledge, any of the Guarantors before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to the Borrower, any of its
Affiliates or any of the Guarantors, would have a Material Adverse Effect on the
Borrower, any of its Affiliates or any of the Guarantors.

 

Section 4.7.            Regulation U.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Advance will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

Section 4.8.            Taxes.  The Borrower and its Affiliates have paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by each of them.  The Borrower and its
Affiliates have filed all federal, state and local tax returns

 

16

--------------------------------------------------------------------------------


 

which to the knowledge of the officers of the Borrower or any Affiliate, as the
case may be, are required to be filed, and the Borrower and its Affiliates have
paid or caused to be paid to the respective taxing authorities all taxes as
shown on said returns or on any assessment received by any of them to the extent
such taxes have become due.

 

Section 4.9.            Titles and Liens.  The Borrower has good and absolute
title to all Collateral described in the collateral reports provided to the
Lender and all other Collateral, properties and assets reflected in the latest
financial statements referred to in Section 4.5 and all proceeds thereof, free
and clear of all mortgages, security interests, liens and encumbrances, except
for Permitted Liens.  No financing statement naming the Borrower as debtor is on
file in any office except to perfect only Permitted Liens.

 

Section 4.10.          Plans.  Except as set forth on Schedule 4.10, neither the
Borrower nor any of its Affiliates maintains or has maintained any Plan. 
Neither the Borrower nor any Affiliate has received any notice or has any
knowledge to the effect that it is not in full compliance with any of the
requirements of ERISA.  No Reportable Event or other fact or circumstance which
may have an adverse effect on the Plan’s tax qualified status exists in
connection with any Plan.  Neither the Borrower nor any of its Affiliates has:

 

(a)           Any accumulated funding deficiency within the meaning of ERISA; or

 

(b)           Any liability or knows of any fact or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than accrued benefits which or which may become
payable to participants or beneficiaries of any such Plan).

 

Section 4.11.          Default.  The Borrower is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a Material Adverse Effect on the Borrower.

 

Section 4.12.          Environmental Matters.

 

(a)           Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

 

(i)            “Environmental Law” means any federal, state, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.

 

(ii)           “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.

 

(b)           To the Borrower’s best knowledge, there are not present in, on or
under the Premises any Hazardous Substances in such form or quantity as to
create any liability

 

17

--------------------------------------------------------------------------------


 

or obligation for either the Borrower or the Lender under common law of any
jurisdiction or under any Environmental Law, and no Hazardous Substances have
ever been stored, buried, spilled, leaked, discharged, emitted or released in,
on or under the Premises in such a way as to create any such liability.

 

(c)           To the Borrower’s best knowledge, the Borrower has not disposed of
Hazardous Substances in such a manner as to create any liability under any
Environmental Law.

 

(d)           To the Borrower’s best knowledge, there are not and there never
have been any requests, claims, notices, investigations, demands, administrative
proceedings, hearings or litigation, relating in any way to the Premises or the
Borrower, alleging liability under, violation of, or noncompliance with any
Environmental Law or any license, permit or other authorization issued pursuant
thereto.  To the Borrower’s best knowledge, no such matter is threatened or
impending.

 

(e)           To the Borrower’s best knowledge, the Borrower’s businesses are
and have in the past always been conducted in accordance with all Environmental
Laws and all licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect. 
No permit required under any Environmental Law is scheduled to expire within
twelve (12) months and there is no threat that any such permit will be
withdrawn, terminated, limited or materially changed.

 

(f)            To the Borrower’s best knowledge, the Premises are not and never
have been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.

 

(g)           The Borrower has delivered to Lender all environmental
assessments, audits, reports, permits, licenses and other documents describing
or relating in any way to the Premises or Borrower’s businesses.

 

Section 4.13.          Submissions to Lender.  All financial and other
information provided to the Lender by or on behalf of the Borrower in connection
with the Borrower’s request for the Revolving Credit Facility and the Term Loans
contemplated hereby is true and correct in all material respects and, as to
projections, valuations or proforma financial statements, present a good faith
opinion as to such projections, valuations and proforma condition and results.

 

Section 4.14.          Financing Statements.  The Borrower has authorized the
Lender to file financing statements sufficient when filed to perfect the
Security Interest and the other security interests created by the Security
Documents to the extent the Security Interest is capable of being perfected by
filing.  When such financing statements are filed in the offices noted therein,
the Lender will have a valid and perfected first priority security interest
(subject to Permitted Liens) in all Collateral and all other collateral
described in the Security Documents which is capable of being perfected by
filing financing statements.  None of the Collateral or

 

18

--------------------------------------------------------------------------------


 

other collateral covered by the Security Documents is or will become a fixture
on real estate, unless a sufficient fixture filing is in effect with respect
thereto.

 

Section 4.15.          Rights to Payment.  Each right to payment and each
instrument, document, chattel paper and other agreement constituting or
evidencing Collateral or other collateral covered by the Security Documents is
(or, in the case of all future Collateral or such other collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim, of the account debtor or other
obligor named therein or in the Borrower’s records pertaining thereto as being
obligated to pay such obligation.

 

Section 4.16.          Financial Solvency.  Both before and after giving effect
to the transactions contemplated in the Loan Documents, none of the Borrower,
its Affiliates, the Corporate Guarantor, or the Personal Guarantors consisting
of Jeffrey S. Halpern, James B. Druck, or Thomas E. Fox, or to the best of the
Borrower’s knowledge, the Personal Guarantors other than Jeffrey S. Halpern,
James B. Druck, or Thomas E. Fox, or the Trust Guarantor:

 

(a)           was or will be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

(b)           has unreasonably small capital or is engaged or about to engage in
a business or a transaction for which any remaining assets of the Borrower, such
Affiliate or any of the Guarantors are unreasonably small;

 

(c)           by executing, delivering or performing its obligations under the
Loan Documents or other documents to which it or he is a party or by taking any
action with respect thereto, intends to, nor believes that it or he will, incur
debts beyond its or his ability to pay them as they mature;

 

(d)           by executing, delivering or performing its or his obligations
under the Loan Documents or other documents to which it or he is a party or by
taking any action with respect thereto, intends to hinder, delay or defraud
either its or his present or future creditors; and

 

(e)           at this time contemplates filing a petition in bankruptcy or for
an arrangement or reorganization or similar proceeding under any law any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

 

Section 4.17.          Licenses, Etc.  The Borrower has and possesses adequate
licenses, certificates, permits, franchises, patents, copyrights, trademarks and
trade names, or rights thereto, to own and operate its business as presently
conducted.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Borrower’s Affirmative Covenants

 

So long as the Obligations shall remain unpaid, or the Revolving Credit Facility
shall remain outstanding, the Borrower will comply with the following
requirements, unless the Lender shall otherwise consent in writing:

 

Section 5.1.            Reporting Requirements.  The Borrower will deliver, or
cause to be delivered, to the Lender each of the following, which shall be in
form and detail acceptable to the Lender:

 

(a)           as soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Borrower, the Borrower’s audited
financial statements prepared by an independent certified public accountant
selected by the Borrower and acceptable to the Lender, which annual financial
statements shall include the Borrower’s balance sheet as at the end of such
fiscal year and the related statements of the Borrower’s income, retained
earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis to include any Affiliates, all in
reasonable detail and prepared in accordance with GAAP, together with (i) copies
of all management letters prepared by such accountants; (ii) a report signed by
such accountants stating that in making the investigations necessary for said
opinion they obtained no knowledge, except as specifically stated, of any
Default or Event of Default hereunder and all relevant facts in reasonable
detail to evidence, and the computations as to, whether or not the Borrower is
in compliance with the requirements set forth in Section 5.12; and (iii) a
certificate of an officer of the Borrower stating that such financial statements
have been prepared in accordance with GAAP and whether or not such officer has
knowledge of the occurrence of any Default or Event of Default hereunder and, if
so, stating in reasonable detail the facts with respect thereto;

 

(b)           as soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower, an unaudited/internal
balance sheet and statements of income, cash flow and retained earnings of the
Borrower as at the end of and for such quarter and for the year to date period
then ended, prepared on a consolidating and consolidated basis to include any
Affiliates, in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year, that are complete and
correct in all respects and fairly present the financial condition of the
Borrower at the dates of such statements and the results of its operations for
the period ended on such date; and accompanied by a certificate of an officer of
the Borrower, substantially in the form of Exhibit C hereto stating (i) that
such financial statements are complete and correct in all respects and fairly
present the financial condition of the Borrower at the dates of such statements
and the results of its operations for the period ended on such date,
(ii) whether or not such officer has knowledge of the occurrence of any Default
or Event of Default hereunder not theretofore reported and remedied and, if so,
stating in reasonable detail the facts with respect thereto, and (iii) all
relevant facts in reasonable detail to evidence, and the computations as to,
whether or not the Borrower is in compliance with the requirements set forth in
Section 5.12;

 

20

--------------------------------------------------------------------------------


 

(c)           at least thirty (30) days before the beginning of each fiscal year
of the Borrower, the projected balance sheets, income statements and statements
of cash flow for each month of such year, in reasonable detail, representing the
Borrower’s good faith projections and certified by an officer of the Borrower as
being the most accurate projections available and identical to the projections
used by the Borrower for internal planning purposes, together with supporting
schedules (including underlying assumptions) and information as the Lender may
in its discretion require;

 

(d)           Intentionally omitted

 

(e)           as soon as possible, and in any event by not later than April 30th
of each year, copies of the state and federal tax returns and all schedules
thereto for the Borrower and each of the Guarantors, an updated personal
financial statement of each of the Personal Guarantors;

 

(f)            Intentionally omitted;

 

(g)           immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Borrower or any of the Guarantors of the type described in
Section 4.12 or which seek a monetary recovery against the Borrower or either of
the Guarantors in excess of $50,000;

 

(h)           as promptly as practicable (but in any event not later than five
business days) after an officer of the Borrower obtains knowledge of the
occurrence of any breach, default or event of default under any Loan Document or
any event which constitutes a Default or Event of Default hereunder, notice of
such occurrence, together with a detailed statement by a responsible officer of
the Borrower of the steps being taken by the Borrower to cure the effect of such
breach, default or event;

 

(i)            as soon as possible and in any event within thirty (30) days
after the Borrower knows or has reason to know that any Reportable Event with
respect to any Plan has occurred, the statement of an officer of the Borrower
setting forth details as to such Reportable Event and the action which the
Borrower proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event to the Pension Benefit Guaranty Corporation;

 

(j)            as soon as possible, and in any event within ten (10) days after
the Borrower fails to make any quarterly contribution required with respect to
any Plan under Section 412(m) of the Internal Revenue Code of 1986, as amended,
the statement of the Borrower’s chief financial officer setting forth details as
to such failure and the action which the Borrower proposes to take with respect
thereto, together with a copy of any notice of such failure required to be
provided to the Pension Benefit Guaranty Corporation;

 

(k)           promptly upon knowledge thereof, notice of any loss of or material
damage to any Collateral or other collateral covered by any Loan Document or of
any

 

21

--------------------------------------------------------------------------------


 

substantial adverse change in any Collateral or such other collateral or the
prospect of payment thereof;

 

(l)            promptly upon knowledge thereof, notice of the Borrower’s
violation of any law, rule or regulation, the non-compliance with which could
have a Material Adverse Effect; and

 

(m)          from time to time, with reasonable promptness, any and all
receivables schedules, collection reports, deposit records, equipment schedules,
copies of invoices to account debtors, shipment documents and delivery receipts
for goods sold, and such other material, reports, records or information as the
Lender may reasonably request.

 

Section 5.2.            Books and Records; Inspection and Examination.  The
Borrower will keep accurate books of record and account for itself pertaining to
the Collateral and pertaining to the Borrower’s business and financial condition
and such other matters as the Lender may from time to time request in which true
and complete entries will be made in accordance with GAAP and, upon the Lender’s
request and reasonable notice, will permit any officer, employee, attorney or
accountant for the Lender to audit, review, make extracts from or copy any and
all corporate and financial books and records of the Borrower at all times
during ordinary business hours, to send and discuss with account debtors and
other obligors requests for verification of amounts owed to the Borrower, and to
discuss the Borrower’s affairs with any of its directors, officers, employees or
agents.  The Borrower will permit the Lender, or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral, other collateral
covered by the Security Documents or any other property of the Borrower at any
time during ordinary business hours.

 

Section 5.3.            Account Verification.  The Lender may at any time and
from time to time send or require the Borrower to send requests for verification
of accounts or notices of assignment to account debtors and other obligors.  The
Lender may also at any time and from time to time telephone account debtors and
other obligors to verify accounts.

 

Section 5.4.            Compliance with Laws.

 

(a)           The Borrower will (i) comply with the requirements of applicable
laws and regulations, the non-compliance with which would have a Material
Adverse Effect on the Borrower and (ii) use and keep the Collateral, and require
that others use and keep the Collateral, only for lawful purposes, without
violation of any federal, state or local law, statute or ordinance.

 

(b)           Without limiting the foregoing undertakings, the Borrower
specifically agrees that it will comply with all applicable Environmental Laws
and obtain and comply with all permits, licenses and similar approvals required
by any Environmental Laws, and will not generate, use, transport, treat, store
or dispose of any Hazardous Substances in such a manner as to create any
material liability or material obligation under the common law of any
jurisdiction or any Environmental Law.

 

Section 5.5.            Payment of Taxes and Other Claims.  The Borrower will
pay or discharge, when due, (a) all taxes, assessments and governmental charges
levied or imposed

 

22

--------------------------------------------------------------------------------


 

upon it or upon its income or profits, upon any properties belonging to it
(including, without limitation, the Collateral) or upon or against the creation,
perfection or continuance of the Security Interest, prior to the date on which
penalties attach thereto, (b) all federal, state and local taxes required to be
withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a lien or charge upon any properties of
the Borrower; provided, that the Borrower shall not be required to pay any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings and for which proper
reserves have been made.

 

Section 5.6.            Maintenance of Properties.

 

(a)           The Borrower will keep and maintain the Collateral, the other
collateral covered by the Loan Documents and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted) and will from time to time replace or repair any
worn, defective or broken parts; provided, however, that nothing in this
Section shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is desirable in the
conduct of the Borrower’s business and not disadvantageous in any material
respect to the Lender.

 

(b)           The Borrower will defend the Collateral against all claims or
demands of all persons (other than the Lender) claiming the Collateral or any
interest therein.

 

(c)           The Borrower will keep all Collateral and other collateral covered
by the Loan Documents free and clear of all security interests, liens and
encumbrances except Permitted Liens.

 

Section 5.7.            Insurance.  The Borrower will obtain and at all times
maintain insurance with insurers believed by the Borrower to be responsible and
reputable, in such amounts and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrower operates. 
Without limiting the generality of the foregoing, the Borrower will at all times
maintain business interruption insurance including coverage for force majeure
and keep all tangible Collateral insured against risks of fire (including
so-called extended coverage), theft, collision (for Collateral consisting of
motor vehicles) and such other risks and in such amounts as the Lender may
reasonably request, with any loss payable to the Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for the Lender’s benefit acceptable to the Lender.  All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.

 

Section 5.8.            Preservation of Existence.  The Borrower will preserve
and maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

 

23

--------------------------------------------------------------------------------


 

Section 5.9.            Delivery of Instruments, etc.  Upon request by the
Lender, the Borrower will promptly deliver to the Lender in pledge all
instruments, documents and chattel papers constituting Collateral, duly endorsed
or assigned by the Borrower.

 

Section 5.10.          Collection Rights.  Intentionally Omitted.

 

Section 5.11.          Performance by the Lender.  If the Borrower at any time
fails to perform or observe any of the foregoing covenants contained in this
Article V or elsewhere herein, and if such failure shall continue for a period
of ten (10) calendar days after the Lender gives the Borrower written notice
thereof (or in the case of the agreements contained in Sections 5.5 and 5.7,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of
security interests, liens or encumbrances, the performance of obligations owed
to account debtors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments); and the Borrower shall
thereupon pay to the Lender on demand the amount of all monies expended and all
costs and expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Lender in connection with or as a result of the performance or
observance of such agreements or the taking of such action by the Lender,
together with interest thereon from the date expended or incurred at the Default
Rate.  To facilitate the Lender’s performance or observance of such covenants of
the Borrower, the Borrower hereby irrevocably appoints the Lender, or the
Lender’s delegate, acting alone, as the Borrower’s attorney in fact (which
appointment is coupled with an interest) with the right (but not the duty) from
time to time to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of the Borrower any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by the Borrower under this Section.

 

Section 5.12.          Minimum Revenues from Casino Management Agreement.  The
Borrower shall receive at least $950,000 per calendar quarter in management fees
in consideration for management services provided by the Borrower under the
Casino Management Agreement.

 

ARTICLE VI.

 

Negative Covenants

 

So long as the Obligations shall remain unpaid, or the Revolving Credit Facility
shall remain outstanding, the Borrower agrees that, without the Lender’s prior
written consent:

 

Section 6.1.            Liens.  The Borrower will not create, incur or suffer to
exist any mortgage, deed of trust, pledge, lien, security interest, assignment
or transfer upon or of any of its assets, now owned or hereafter acquired, to
secure any indebtedness; excluding, however, from the operation of the
foregoing, the following (collectively, “Permitted Liens”):

 

24

--------------------------------------------------------------------------------


 

(a)           in the case of any of the Borrower’s property which is not
Collateral or other collateral described in the Security Documents, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with the Borrower’s business or operations as presently
conducted;

 

(b)           mortgages, deeds of trust, pledges, liens, security interests and
assignments in existence on the date hereof and listed in Schedule 6.1, securing
indebtedness for borrowed money permitted under Section 6.2;

 

(c)           the Security Interest and liens and security interests created by
the Security Documents;

 

(d)           purchase money security interests relating to the acquisition of
machinery and equipment of the Borrower not exceeding the lesser of cost or fair
market value thereof and so long as no Default Period is then in existence and
none would exist immediately after such acquisition;

 

(e)           liens for taxes or assessments or other governmental charges not
yet due or being contested in good faith pursuant to Section 5.5;

 

(f)            materialmen’s, merchants’, carriers’, workmen’s, repairmen’s, or
other like liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than 60 days or which are being contested in
good faith by appropriate proceedings and for which proper reserves have been
made; and

 

(g)           pledges or deposits to secure obligations under worker’s
compensation laws, unemployment insurance and social security laws, or to secure
the performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases or to secure statutory obligations or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds, in any case
in the ordinary course of business.

 

Section 6.2.            Indebtedness.  The Borrower will not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or advances or any indebtedness for borrowed money or letters of credit issued
on the Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:

 

(a)           indebtedness arising hereunder;

 

(b)           indebtedness of the Borrower in existence on the date hereof and
listed in Schedule 6.2;

 

(c)           indebtedness relating to liens permitted in accordance with
Section 6.1; and

 

(d)           approved Subordinated Debt.

 

25

--------------------------------------------------------------------------------


 

Section 6.3.            Guaranties.  The Borrower will not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except:

 

(a)           the endorsement of negotiable instruments by the Borrower for
deposit or collection or similar transactions in the ordinary course of
business; and

 

(b)           guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons, in existence on
the date hereof and listed in Schedule 6.2.

 

Section 6.4.            Investments and Subsidiaries.

 

(a)           The Borrower will not purchase or hold beneficially any stock or
other securities or evidences of indebtedness of, make or permit to exist any
loans or advances to, or make any investment or acquire any interest whatsoever
in, any other Person, including specifically but without limitation any
partnership, limited liability company or joint venture, except:

 

(i)            investments in direct obligations of the United States of America
or any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2”
by Standard & Poors Corporation or “P-1” or “P-2” by Moody’s Investors Service
or certificates of deposit or bankers’ acceptances having a maturity of one year
or less issued by members of the Federal Reserve System having deposits in
excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

 

(ii)           advances in the form of progress payments, prepaid rent not
exceeding one (1) month or security deposits.

 

(b)           The Borrower will not create or permit to exist any Subsidiary,
other than the Subsidiar(y)(ies) in existence on the date hereof and listed in
Schedule 4.4.

 

Section 6.5.            Dividends .  The Borrower will not declare or pay any
dividends (other than dividends payable solely in stock of the Borrower) on any
class of its stock or make any payment on account of the purchase, redemption or
other retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly.

 

Section 6.6.            Sale or Transfer of Assets; Suspension of Business
Operations.  The Borrower will not sell, lease, assign, transfer or otherwise
dispose of (i) the stock or membership interests of any Subsidiary, (ii) all or
a substantial part of its assets, or (iii) any Collateral or any interest
therein (whether in one transaction or in a series of transactions) to any other
Person other than the sale of Inventory or obsolete, worn or damaged equipment
in the ordinary course of business (provided such equipment is replaced with
equipment of equal or greater value) and will not liquidate, dissolve or suspend
business operations provided, however, that nothing in this Section shall
prevent the Borrower from discontinuing the operation and

 

26

--------------------------------------------------------------------------------


 

maintenance of any of its properties if such discontinuance is desirable in the
conduct of the Borrower’s business and not disadvantageous in any material
respect to the Lender.  The Borrower will not in any manner transfer any
property without prior or present receipt of full and adequate consideration.

 

Section 6.7.            Consolidation and Merger; Asset Acquisitions.  The
Borrower will not consolidate with or merge into any Person, or permit any other
Person to merge into it, or acquire (in a transaction analogous in purpose or
effect to a consolidation or merger) all or substantially all the assets of any
other Person.

 

Section 6.8.            Sale and Leaseback.  The Borrower will not enter into
any arrangement, directly or indirectly, with any other Person whereby the
Borrower shall sell or transfer any real or personal property, whether now owned
or hereafter acquired, and then or thereafter rent or lease as lessee such
property or any part thereof or any other property which the Borrower intends to
use for substantially the same purpose or purposes as the property being sold or
transferred.

 

Section 6.9.            Restrictions on Nature of Business.  The Borrower will
not engage in any line of business materially different from that presently
engaged in by the Borrower and will not purchase, lease or otherwise acquire
assets not related to its business.

 

Section 6.10.          Accounting.  The Borrower will not adopt any material
change in accounting principles other than as required or permitted by GAAP. 
The Borrower will not adopt, permit or consent to any change in its fiscal year.

 

Section 6.11.          Discounts, etc.  The Borrower will not, after notice from
the Lender, grant any discount, credit or allowance to any customer of the
Borrower or accept any return of goods sold, or at any time (whether before or
after notice from the Lender) modify, amend, subordinate, cancel or terminate
any obligation of any account debtor or other obligor of the Borrower.

 

Section 6.12.          Defined Benefit Pension Plans.  The Borrower will not
adopt, create, assume or become a party to any defined benefit pension plan,
unless disclosed to the Lender pursuant to Section 4.10.

 

Section 6.13.          Other Defaults.  The Borrower will not permit any
material breach or default or event of default to occur under any note, loan
agreement, indenture, lease, mortgage, contract for deed, security agreement or
other contractual obligation binding upon the Borrower.

 

Section 6.14.          Place of Business; Name.  The Borrower will not transfer
its chief executive office or principal place of business, or move, relocate,
close or sell any business location.  The Borrower will not permit any tangible
Collateral or any records pertaining to the Collateral to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest.  The Borrower will not change
its name.

 

27

--------------------------------------------------------------------------------


 

Section 6.15.          Organizational Documents; Tax Status.  The Borrower will
not amend its articles of incorporation or bylaws, or change its tax status as a
“C” corporation.

 

Section 6.16.          Change in Ownership.  The Borrower will not issue or sell
any stock so as to change the percentage of stock owned by each of such
Borrower’s shareholders, and such Borrower will not permit or suffer to occur
the sale, transfer, assignment, pledge or other disposition of any or all of the
issued and outstanding shares of stock of such Borrower.  Without limiting the
generality of the foregoing, the Corporate Guarantor shall at all times own,
with power to vote, all of the issued and outstanding stock of the Borrower.

 

Section 6.17.          Salaries.  The Borrower will not pay excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation; to director, officer or consultant, or any member of their
families.

 

Section 6.18.          Additional Gaming Development Projects.  The Borrower
agrees that it will not, either directly in the Borrower or indirectly through
any Subsidiary, pursue any additional gaming development projects or concepts
without the Lender’s prior written approval, which approval may be granted or
withheld in the Lender’s sole discretion; provided, however, that so long as no
Default Period exists, the Borrower may incur up to $75,000 in out-of-pocket
costs and expenses in evaluating and considering any additional gaming
development projects or concepts without first obtaining the Lender’s prior
written approval.

 

ARTICLE VII.

 

Events of Default, Rights and Remedies

 

Section 7.1.            Events of Default. “Event of Default”, wherever used
herein, means any one of the following events:

 

(a)           Default in the payment of any of the Obligations when they become
due and payable;

 

(b)           Default in the payment of any fees, commissions, costs or expenses
required to be paid by the Borrower under this Agreement;

 

(c)           Default in the performance, or breach, of any covenant or
agreement of the Borrower or any Guarantor contained in this Agreement or in any
of the Loan Documents;

 

(d)           The Borrower or any of the Guarantors shall be or become
insolvent, or admit in writing its or his inability to pay its or his debts as
they mature, or make an assignment for the benefit of creditors; or the Borrower
or any of the Guarantors shall apply for or consent to the appointment of any
receiver, trustee, or similar officer for it or him or for all or any
substantial part of its or his property; or such receiver, trustee or similar
officer shall be appointed without the application or consent of the Borrower or
any of the Guarantors; or the Borrower or any of the Guarantors shall institute
(by petition, application, answer, consent or otherwise) any bankruptcy,
insolvency,

 

28

--------------------------------------------------------------------------------


 

reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it or him under the laws of any jurisdiction; or
any such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower or any of the Guarantors; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any of the Guarantors;

 

(e)           A petition shall be filed by or against the Borrower or any of the
Guarantors under the United States Bankruptcy Code naming the Borrower or any of
the Guarantors as debtor which petition shall not be discharged within sixty
(60) days after the filing thereof;

 

(f)            Any change shall occur in the condition (financial or otherwise),
business or property of the Borrower, the Corporate Guarantor, or the Personal
Guarantors consisting of Jeffrey S. Halpergn, James B. Druck or Thomas E. Fox
which could have a Material Adverse Effect or any Personal Guarantor shall die;

 

(g)           Any representation or warranty made by the Borrower in this
Agreement, or by the Borrower or any of the Guarantors (or any of its officers)
in any agreement, certificate, instrument or financial statement or other
statement contemplated by or made or delivered pursuant to or in connection with
this Agreement or any such representation or warranty shall prove to have been
incorrect in any material respect when deemed to be effective;

 

(h)           The rendering against the Borrower, the Corporate Guarantor or
Jeffrey S. Halpern, James B. Druck or Thomas E. Fox of a final judgment, or
decree in excess of $50,000 and the continuance of such judgment, decree or
order unsatisfied and in effect for any period of thirty (30) consecutive days
without a stay of execution;

 

(i)            A default under any bond, debenture, note or other evidence of
indebtedness of the Borrower or Jeffrey S. Halpern, James B. Druck or Thomas E.
Fox owed to any Person other than the Lender, or under any indenture or other
instrument under which any such evidence of indebtedness has been issued or by
which it is governed, or under any lease of any of the Premises, and the
expiration of the applicable period of grace, if any, specified in such evidence
of indebtedness, indenture, other instrument or lease;

 

(j)            Any Reportable Event, which the Lender determines in good faith
might constitute grounds for the termination of any Plan or for the appointment
by the appropriate United States District Court of a trustee to administer any
Plan, shall have occurred and be continuing thirty (30) days after written
notice to such effect shall have been given to the Borrower by the Lender; or a
trustee shall have been appointed by an appropriate United States District Court
to administer any Plan; or the Pension Benefit Guaranty Corporation shall have
instituted proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or the Borrower shall have filed for a distress termination
of any Plan under Title IV of ERISA; or the Borrower shall have failed to make
any quarterly contribution required with respect to any Plan under
Section 412(m)

 

29

--------------------------------------------------------------------------------


 

of the Internal Revenue Code of 1986, as amended, which the Lender determines in
good faith may by itself, or in combination with any such failures that the
Lender may determine are likely to occur in the future, result in the imposition
of a lien on the Borrower’s assets in favor of the Plan;

 

(k)           An event of default shall occur under any of the other Loan
Documents or under any other security agreement, mortgage, deed of trust,
assignment or other instrument or agreement securing any obligations of the
Borrower hereunder or under any note;

 

(l)            The Borrower, the Corporate Guarantor or the Trust Guarantor
shall liquidate, dissolve, terminate or suspend its business operations or
otherwise fail to operate its business in the ordinary course, or sell all or
substantially all of its assets, without the Lender’s prior written consent;

 

(m)          The Borrower or any Guarantor shall fail to pay, withhold, collect
or remit any tax or tax deficiency when assessed or due (other than any tax
deficiency which is being contested in good faith and by proper proceedings and
for which it shall have set aside on its books adequate reserves therefor) or
notice of any state or federal tax liens shall be filed or issued;

 

(n)           Default in the payment of any amount owed by the Borrower or any
of the Guarantors to the Lender other than any indebtedness arising hereunder;

 

(o)           A Default shall occur under the Casino Management Agreement or the
Casino Management Agreement shall be terminated for any reason;

 

(p)           A Default shall occur under the North Metro Member Control
Agreement or the North Metro Member Control Agreement shall be terminated or
amended in any respect without the prior written consent of the Lender;

 

(q)           Any event or circumstance with respect to the Borrower or any of
the Guarantors shall occur such that the Lender shall believe in good faith that
the prospect of payment of all or any part of the Obligations or the performance
by the Borrower or any of the Guarantors under the Loan Documents is impaired;

 

(r)            The rendering against the Borrower or North Metro of any final
judgment, decree or order in connection with the Pending Litigation which has a
Material Adverse Effect on the Borrower, North Metro, or North Metro’s ability
to proceed with the development of a harness horse race track and gaming
facility on the “Real Property” as defined in the North Metro Member Control
Agreement.

 

(s)           Any breach, default or event of default by or attributable to any
Affiliate under any agreement between such Affiliate and the Lender.

 

Section 7.2.            Rights and Remedies.  During any Default Period, the
Lender may exercise any or all of the following rights and remedies:

 

30

--------------------------------------------------------------------------------


 

(a)           the Lender may, by notice to the Borrower, declare the Revolving
Credit Facility to be terminated, whereupon the same shall forthwith terminate;

 

(b)           the Lender may, by notice to the Borrower, declare the Obligations
to be forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;

 

(c)           the Lender may, without notice to the Borrower and without further
action, apply any and all money owing by the Lender to the Borrower to the
payment of the Obligations;

 

(d)           the Lender may exercise and enforce any and all rights and
remedies available upon default to a secured party under the UCC, including,
without limitation, the right to take possession of Collateral, or any evidence
thereof, proceeding without judicial process or by judicial process (without a
prior hearing or notice thereof, which the Borrower hereby expressly waives) and
the right to sell, lease or otherwise dispose of any or all of the Collateral,
and, in connection therewith, the Borrower will on demand assemble the
Collateral and make it available to the Lender at a place to be designated by
the Lender which is reasonably convenient to both parties;

 

(e)           the Lender may exercise and enforce its rights and remedies under
the Loan Documents; and

 

(f)            the Lender may exercise any other rights and remedies available
to it by law or agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (d) or (e) of Section 7.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.

 

Section 7.3.            Certain Notices.  If notice to the Borrower of any
intended disposition of Collateral or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 8.3) at least ten
(10) calendar days before the date of intended disposition or other action.

 

ARTICLE VIII.

 

Miscellaneous

 

Section 8.1.            No Waiver; Cumulative Remedies.  No failure or delay by
the Lender in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy under the Loan Documents. 
The remedies provided in the Loan Documents are cumulative and not exclusive of
any remedies provided by law.

 

31

--------------------------------------------------------------------------------


 

Section 8.2.            Amendments, Etc.  No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by the Borrower therefrom or any release of a Security Interest shall
be effective unless the same shall be in writing and signed by the Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

Section 8.3.            Addresses for Notices, Etc.  Except as otherwise
expressly provided herein, all notices, requests, demands and other
communications provided for under the Loan Documents shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
facsimile, in each case addressed or faxed to the party to whom notice is being
given at its address or facsimile number as set forth below:

 

If to the Borrower:

 

Southwest Casino and Hotel Corp.

2001 Killebrew Drive

Suite 350

Minneapolis, MN  55425

Facsimile No.:  (952) 853-99914

Attention:  Thomas E. Fox

 

If to the Lender:

 

Crown Bank

601 Marquette Avenue South

Suite 125

Minneapolis, MN 55402

Facsimile No.:  (612) 746-5055

Attention:  Mr. Mark W. Lucke

 

With copies to (which shall not be deemed to be notice):

 

Winthrop & Weinstine, P.A.

Suite 3500, 225 South Sixth Street

Minneapolis, MN 55402-4629

Facsimile No.:  (612) 604-6800

Attention:  David E. Moran, Esq.

 

or, as to each party, at such other address or facsimile number as may hereafter
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section.  All such notices, requests, demands
and other communications shall be deemed to have been given on (a) the date
received if personally delivered, (b) when deposited in the mail if delivered by
mail, (c) the date sent if sent by overnight courier, or (d) the date of
transmission if

 

32

--------------------------------------------------------------------------------


 

delivered by facsimile, except that notices or requests to the Lender pursuant
to any of the provisions of Article II shall not be effective until received by
the Lender.

 

Section 8.4.            Further Documents.  The Borrower will from time to time
execute and deliver or endorse any and all instruments, documents, conveyances,
assignments, security agreements, financing statements and other agreements and
writings that the Lender may reasonably request in order to secure, protect,
perfect or enforce the Security Interest or the Lender’s rights under the Loan
Documents (but any failure to request or assure that the Borrower executes,
delivers or endorses any such item shall not affect or impair the validity,
sufficiency or enforceability of the Loan Documents and the Security Interest,
regardless of whether any such item was or was not executed, delivered or
endorsed in a similar context or on a prior occasion).

 

Section 8.5.            Collateral.  Neither this Agreement nor the Security
Agreement contemplates a sale of accounts, contract rights or chattel paper,
and, as provided by law, the Borrower is entitled to any surplus and shall
remain liable for any deficiency.  The Lender’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if it
exercises reasonable care in physically keeping such Collateral, or in the case
of Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral.  The Lender shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.

 

Section 8.6.            Costs and Expenses.  The Borrower agrees to pay on
demand all costs and expenses, including (without limitation) reasonable
attorneys’ fees, incurred by the Lender in connection with the Obligations, this
Agreement, the other Loan Documents and any other document or agreement related
hereto or thereto, and the transactions contemplated hereby, including without
limitation all such costs, expenses and fees incurred in connection with the
negotiation, preparation, execution, amendment, administration, performance,
collection and enforcement of the Obligations and all such documents and
agreements and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest.

 

Section 8.7.            Indemnity.  In addition to the payment of expenses
pursuant to Section 8.6, the Borrower agrees to indemnify, defend and hold
harmless the Lender, and any of its participants, parent corporations,
subsidiary corporations, affiliated corporations, successor corporations, and
all present and future officers, directors, employees, attorneys and agents of
the foregoing (the “Indemnitees”) from and against any of the following
(collectively, “Indemnified Liabilities”):

 

(i)            any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of the Advances;

 

(ii)           any claims, loss or damage to which any Indemnitee may be
subjected if any representation or warranty contained in Section 4.12 proves to
be incorrect in any respect or as a result of any violation of the covenant
contained in

 

33

--------------------------------------------------------------------------------


 

Section 5.4(b) unless the Lender has participated in management after
foreclosure and, as a result, loses any otherwise available exemption under
federal or state environmental laws, rules or regulations; and

 

(iii)          any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of
counsel) in connection with the foregoing and any other investigative,
administrative or judicial proceedings, whether or not such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by or asserted
against any such Indemnitee, in any manner related to or arising out of or in
connection with the making of the Advances, the Term Loan and the Loan Documents
or the use or intended use of the proceeds of the Notes.

 

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and reasonably satisfactory
to the Indemnitee, will resist and defend such action, suit or proceeding to the
extent and in the manner directed by the Indemnitee, at the Borrower’s sole
costs and expense.  Each Indemnitee will use its best efforts to cooperate in
the defense of any such action, suit or proceeding.  If the foregoing
undertaking to indemnify, defend and hold harmless may be held to be
unenforceable because it violates any law or public policy, the Borrower shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law. 
The Borrower’s obligation under this Section shall survive the termination of
this Agreement and the discharge of the Borrower’s other obligations hereunder.

 

Section 8.8.            Participants.  The Lender and its participants, if any,
are not partners or joint venturers, and the Lender shall not have any liability
or responsibility for any obligation, act or omission of any of its
participants.  All rights and powers specifically conferred upon the Lender may
be transferred or delegated to any of the Lender’s participants, successors or
assigns.

 

Section 8.9.            Execution in Counterparts.  This Agreement and other
Loan Documents may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

Section 8.10.          Binding Effect; Assignment; Complete Agreement;
Exchanging Information.  The Loan Documents shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent. 
This Agreement, together with the Loan Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and supersedes
all prior agreements, written or oral, on the subject matter hereof.  Without
limiting the Lender’s right to share information regarding the Borrower, its
Affiliates and the Guarantors with the Lender’s participants, accountants,
lawyers and other advisors, the Lender, may exchange any and all information
they may have in their possession regarding the Borrower, its Affiliates and

 

34

--------------------------------------------------------------------------------


 

the Guarantors with the Lender’s participants, accountants, lawyers and other
advisors, and the Borrower waives any right of confidentiality it may have with
respect to such exchange of such information.

 

Section 8.11.          Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

Section 8.12.          Headings.  Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 8.13.          Governing Law; Jurisdiction, Venue; Waiver of Jury
Trial.  The Loan Documents shall be governed by and construed in accordance with
the substantive laws (other than conflict laws) of the State of Minnesota.  This
Agreement shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Minnesota.  The parties hereto
hereby (i) consent to the personal jurisdiction of the state and federal courts
located in the State of Minnesota in connection with any controversy related to
this Agreement; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents shall be
venued in either the District Court of Hennepin County, Minnesota, or the United
States District Court, District of Minnesota, Fourth Division; and (iv) agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

Section 8.14.          U.S. Patriot Act Notification.  The following
notification is provided to Borrower pursuant to Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and, if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.

 

35

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

BY AND BETWEEN

SOUTHWEST CASINO AND HOTEL CORP. AND

CROWN BANK

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit and
Term Loan Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

 

Southwest Casino and Hotel Corp.

 

 

 

 

 

 

 

 

By:

  /s/ Thomas E. Fox

 

 

 

Thomas E. Fox

 

 

 

Its: President and Chief Financial Officer

 

 

 

 

 

Crown Bank

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Mark W. Lucke

 

 

Mark W. Lucke

 

 

 

Its: Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Revolving Credit and Term Loan Agreement

 

Revolving Note

 

$450,000.00

 

Minneapolis, Minnesota

 

 

October        , 2005

 

1.             For value received, the undersigned, Southwest Casino and Hotel
Corp., a Minnesota corporation (the “Borrower”), hereby promises to pay on the
Termination Date under the Credit Agreement (defined below), to the order of
Crown Bank, a Minnesota banking corporation, its successors and assigns (the
“Lender”), at its office in Minneapolis, Minnesota, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Four
Hundred Fifty Thousand and 00/100 Dollars ($450,000.00) or, if less, the
aggregate unpaid principal amount of all Advances made by the Lender to the
Borrower under the Credit Agreement (as defined below) together with interest on
the principal amount hereunder remaining unpaid from time to time, computed on
the basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Revolving Credit and Term Loan Agreement of even date herewith (as the
same may hereafter be amended, supplemented or restated from time to time, the
“Credit Agreement”) by and between the Lender and the Borrower.  Interest
accruing hereon shall be due and payable as provided in the Credit Agreement. 
This Note may be prepaid only in accordance with the Credit Agreement.  This
Note is subject to mandatory prepayment in accordance with the Credit Agreement.

 

2.             This Note is issued pursuant, and is subject, to the Credit
Agreement, which provides, among other things, for acceleration hereof.  This
Note is the Revolving Note referred to in the Credit Agreement.  This Note is
secured, among other things, pursuant to the Credit Agreement and the Loan
Documents as therein defined, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.

 

3.             The Borrower hereby agrees to pay all costs of collection,
including reasonable attorneys’ fees and legal expenses, in the event this Note
is not paid when due, whether or not legal proceedings are commenced.

 

4.             Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

5.             If any installment of principal or interest on this Note is not
paid within ten (10) days of the due date thereof, the Borrower shall pay to the
Lender a late charge equal to five percent (5.00%) of the amount of such
installment.

 

6.             All payments and prepayments shall, at the option of the Lender,
be applied first to any costs of collection, second to any late charges, third
to accrued interest on this Note and lastly to installments of principal in the
inverse order of maturity.

 

--------------------------------------------------------------------------------


 

7.             Upon the occurrence of an Event of Default or any time
thereafter, the Lender shall have the right to set off any and all amounts due
hereunder by the Borrower to the Lender against any indebtedness or obligation
of the Lender to the Borrower.

 

8.             Upon the occurrence of an Event of Default or any time
thereafter, the outstanding principal balance hereof and accrued interest and
all other amounts due hereon shall, at the option of the Lender, become
immediately due and payable, without notice or demand.

 

9.             This Note shall be governed by and construed in accordance with
the laws of the State of Minnesota without giving effect to the choice of law
provisions thereof.

 

10.           Unless otherwise defined herein, Capitalized terms used herein
shall have meanings assigned thereto in the Credit Agreement.

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

By:

 

 

 

Thomas E. Fox

 

 

Its: President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit B to Revolving Credit and Term Loan Agreement

 

Term Note

 

$2,500,000.00

 

Minneapolis, Minnesota

 

 

October        , 2005

 

1.             FOR VALUE RECEIVED, Southwest Casino and Hotel Corp., a Minnesota
corporation (the “Borrower”), hereby promises to pay to the order of Crown Bank,
a Minnesota state banking corporation, its successors and assigns (the
“Lender”), at its office in Minneapolis, Minnesota, the principal sum of Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00), which amount
has been advanced to or for the benefit of the Borrower pursuant to that certain
Revolving Credit and Term Loan Agreement of even date herewith (the “Credit
Agreement”), by and between the Borrower and the Lender, in lawful money of the
United States and immediately available funds, together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit Agreement.

 

2.             Principal on this Note shall be due and payable in arrears in
consecutive equal monthly installments of $                         each
commencing on April 1, 2006, and continuing on the first (1st) day of each
calendar month thereafter until this Note is paid in full.  Accrued interest on
this Note shall be due and payable in arrears on the first (1st) day of each
month commencing on November 1, 2005, and continuing on the first (1st) day of
each calendar month thereafter until the Maturity Date (as defined below).  The
full amount of principal plus accrued interest hereon shall, if not sooner paid
in full, be due and payable on April 30, 2007 (the original “Maturity Date” as
defined in the Credit Agreement).  Notwithstanding the foregoing, the Maturity
Date may be extended to May 31, 2008 (the “Extended Maturity Date”) pursuant to
Section 2.14 of the Credit Agreement.  In the event of such an extension, as of
the date of such extension (the “Extension Date”), the then unpaid principal
balance of this Note shall be amortized, and paid, in equal monthly installments
from the Extension Date through and including the Extended Maturity Date.  Such
adjusted payments shall continue to be due and payable on the first (1st) day of
each calendar month from and after the Extension Date, and the full amount of
principal plus accrued interest hereon shall; if not sooner paid in full, be due
and payable on the Extended Maturity Date.

 

3.             In all cases interest on this Note shall be calculated on the
basis of a 360 day year but charged for actual days principal is unpaid.

 

4.             The outstanding principal balance of this Note may be prepaid in
whole or in part in accordance with Section 2.7 of the Credit Agreement.  All
prepayments shall be applied pursuant to paragraph 6 hereof and shall not reduce
the amount or change the due dates of the regular installments provided for
above.  This Note is subject to mandatory prepayment in accordance with
Section 2.9 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

5.             If any installment of principal or interest on this Note is not
paid within ten (10) days of the due date thereof, the Borrower shall pay to the
Lender a late charge equal to five percent (5.00%) of the amount of such
installment.

 

6.             All payments and prepayments shall, at the option of the Lender,
be applied first to any costs of collection, second to any late charges, third
to accrued interest on this Note and lastly to installments of principal in the
inverse order of maturity.

 

7.             The Borrower hereby agrees to pay all costs of collection,
including reasonable attorneys’ fees and legal expenses, in the event this Note
is not paid when due, whether or not legal proceedings are commenced.

 

8.             Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

9.             Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned thereto in the Credit Agreement.

 

10.           Upon the occurrence of an Event of Default or any time thereafter,
the Lender shall have the right to set off any and all amounts due hereunder by
the Borrower to the Lender against any indebtedness or obligation of the Lender
to the Borrower.

 

11.           Upon the occurrence of an Event of Default or at any time
thereafter, the outstanding principal balance hereof and accrued interest and
all other amounts due hereon shall, at the option of the Lender, become
immediately due and payable, without notice or demand.

 

12.           This Note shall be governed by and construed in accordance with
the laws of the State of Minnesota without giving effect to the choice of law
provisions thereof.

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

 

 

By:

 

 

 

Thomas E. Fox

 

 

Its:  President and Chief Financial Officer

 

--------------------------------------------------------------------------------